215 P.3d 114 (2009)
230 Or. App. 429
In the Matter of the Suspension of the Driving Privileges of Gerald Stanley Robinson.
Gerald Stanley ROBINSON, Petitioner-Respondent,
v.
DRIVER AND MOTOR VEHICLE SERVICES DIVISION (DMV), a division of the Department of Transportation, Respondent-Appellant.
CV07120601; A138669.
Court of Appeals of Oregon.
Argued and Submitted on July 9, 2009.
Decided August 19, 2009.
Leigh A. Salmon, Assistant Attorney General, argued the cause for appellant. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
John Henry Hingson III argued the cause and filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Reversed and remanded. Staglin v. DMV, 227 Or.App. 240, 205 P.3d 90, rev. den., 346 Or. 364 (2009).